       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 1 of 17




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

UNITED STATES OF AMERICA

v.                                                      Case No. 4:21-mj-09-MAF

DANIEL ALAN BAKER,

      Defendant.
                                            /

                 ORDER OF DETENTION PENDING TRIAL

      On January 21, 2021, this court conducted a detention hearing pursuant to the

Bail Reform Act of 1984, as amended, 18 U.S.C. § 3141, et seq. Based upon the

information contained in the Pretrial Services Report, the evidence presented at the

hearing, and the arguments of counsel, this court finds that the Defendant must be

detained pending trial because no condition or combination of conditions reasonably

would assure the safety of the community.

                         Part I—Eligibility for Detention

      The “Government has a substantial interest in ensuring that persons accused

of crimes are available for trials.” Maryland v. King, 569 U.S. 435, 452-53, 133 S.

Ct. 1958, 1972-73 (2013) (quoting Bell v. Wolfish, 441 U.S. 520, 534, 99 S. Ct. 1861,

1871 (1979)). To safeguard victims, witnesses, and the community, and to ensure


                                    Page 1 of 17
        Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 2 of 17




that defendants are present at their trials, defendants “legitimately may be

incarcerated by the Government prior to a determination of their guilt or innocence

. . . .” Bell, 441 U.S. at 523, 99 S. Ct. at 1865-66. To detain a defendant prior to trial,

however, “the Government must comply with constitutional requirements and any

applicable statutory provisions.” Id. at 534 n.15, 99 S. Ct. at 1871 n.15 (citation

omitted). In this case, under the Bail Reform Act as amended, the Defendant is

eligible for detention.

                                  Part II—Standard

      “The Bail Reform Act of 1984 provides a federal court with two choices when

dealing with a criminal defendant who has been ‘charged with an offense’ and is

awaiting trial . . . .” Reno v. Koray, 515 U.S. 50, 57, 115 S. Ct. 2021, 2025 (1995).

A court may either release a defendant on appropriate conditions or detain the

defendant. Id. In determining whether detention is appropriate, courts must keep in

mind that “liberty is the norm, and detention prior to trial or without trial is the

carefully limited exception.” United States v. Salerno, 481 U.S. 739, 755, 107 S. Ct.

2095, 2105 (1987). The policy of the Bail Reform Act of 1984 “is to permit release

under the least restrictive condition compatible with assuring the future appearance

of the defendant” and the safety of the community. United States v. Price, 773 F.2d

1526, 1528 (11th Cir. 1985) (per curiam).

                                      Page 2 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 3 of 17




      “A criminal defendant must be released before trial on personal recognizance

or upon execution of an unsecured bond, unless the court determines that release will

not reasonably ensure his appearance or will endanger the safety of others.” Taylor

v. Pekerol, 760 F. App’x 647, 653 (11th Cir. 2019) (citing 18 U.S.C. 3142(b)). On

the other hand, a defendant must be detained pending trial if he presents a serious

risk of flight or poses a danger to another person or members of the community.

Salerno, 481 U.S. at 749, 107 S. Ct. at 2102; see United States v. Montalvo-Murillo,

495 U.S. 711, 717, 110 S. Ct. 2072, 2077 (1990) (noting that the Bail Reform Act

“directs a judicial officer to detain a person charged, pending trial, if the Government

has made the necessary showing of dangerousness or risk of flight”). Before

detaining a defendant pending trial, however, the Government must establish by a

preponderance of the evidence that a defendant poses a serious risk of flight or show

by clear and convincing evidence that he is a danger to another person or the

community. See Salerno, 481 U.S. at 750, 107 S. Ct. at 2103; United States v.

Quartermaine, 913 F.2d 910, 917 (11th Cir. 1990); United States v. King, 849 F.2d

485, 488-89 (11th Cir. 1988); United States v. Medina, 775 F.2d 1398, 1402 (11th

Cir. 1985).

      It is important to note that the term “danger to the community” was “not meant

to refer only to the risk of physical violence.” United States v. Tortora, 922 F.2d

                                     Page 3 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 4 of 17




880, 884 (1st Cir. 1990). Safety of the community under § 3142(e) is not limited to

the danger of physical violence, but “refers to the danger that the defendant might

engage in criminal activity to the detriment of the community.” United States v.

Cook, 880 F.2d 1158, 1161 (10th Cir. 1989); United States v. Abdullahu, 488 F.

Supp. 2d 433, 438-39 (D. N.J. 2007) (noting that “danger to the community does not

only include physical harm or violent behavior”); United States v. Gibson, 481 F.

Supp. 2d 419, 423 (W.D. Pa. 2007) (noting that “violence is not the only danger to

the community this court must consider”).

      Clear and convincing evidence of dangerousness exists when the evidence

induces “an abiding conviction that the truth of its factual contentions are ‘highly

probable.’” Colorado v. New Mexico, 467 U.S. 310, 316, 104 S. Ct. 2433, 2437-38

(1984). “Clear and convincing evidence” entails more than a preponderance of the

evidence, but less than evidence establishing a fact beyond a reasonable doubt.

Addington v. Texas, 441 U.S. 418, 423-25, 99 S. Ct. 1804, 1808-09 (1979).

Accordingly, to show by clear and convincing evidence that a defendant poses a

danger to the community, the United States need not prove that there is a 100%

chance that the defendant will commit harmful acts. Rather, the concept of danger

entails probability of harm and, thus, demonstrating a substantial risk of harm is

sufficient. United States v. Shea, 749 F. Supp. 1162, 1167 (D. Mass. 1990) (“The

                                   Page 4 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 5 of 17




term ‘danger’ invokes a concept of probability (commonly referred to as risk of

harm) rather than certainty of harm.”).

      As discussed above, if the government satisfies its burden of demonstrating

dangerousness, the Bail Reform Act requires the detention of a defendant. Montalvo-

Murillo, 495 U.S. at 717, 110 S. Ct. at 2077 (“The Act . . . requires pretrial detention

of certain persons charged with federal crimes and directs a judicial officer to detain

a person charged, pending trial, if the Government has made the necessary showing

of dangerousness or risk of flight.”); United States v. Smith, 79 F.3d 1208, 1209

(D.C. Cir. 1996) (“The Bail Reform Act requires that a defendant be detained prior

to trial if there is clear and convincing evidence that no conditions placed upon his

release would reasonably assure the safety of the community.”). A defendant may

be detained based either on the risk of nonappearance or his dangerousness; the

government is not required to establish both. King, 849 F.2d at 488-89; accord

United States v. Dillon, 938 F.2d 1412, 1417 (1st Cir. 1991) (“Because we conclude

that detention is required on risk of flight grounds, we need not address the issue

whether appellant also presents a danger to the community.”).

      In determining whether there are conditions of release that reasonably might

assure the appearance of the Defendant at trial and the safety of the community,

courts must consider:

                                     Page 5 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 6 of 17




      (1) “the nature and circumstances of the offense charged, including whether

the offense is a crime of violence . . . or involves . . . a controlled substance” or a

firearm;

      (2) “the weight of the evidence against the person”;

      (3) “the history and characteristics of the person,” including “the person’s

character, physical and mental condition, family ties, employment, financial

resources, length of residence in the community, community ties, past conduct,

history relating to drug or alcohol abuse, criminal history, and record concerning

appearance at court proceedings”; and

      (4) “the nature and seriousness of the danger to any person or the community

that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

      Part III—Findings of Fact and Statement of Reasons for Detention

      The following factors support the presumption and this court’s finding that no

condition or combination of conditions would reasonably assure Defendant’s

appearance at trial and the safety of the community:




                                    Page 6 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 7 of 17




A.    NATURE AND CIRCUMSTANCES OF THE OFFENSE CHARGED

      The government has charged the defendant with Interstate Communication of

a Threat, in violation of 18 U.S.C. § 875(c). According to the government, on

January 12, 2021, the Defendant created an “event” on Facebook titled “Defend

Tallahassee.” In the details section, the Defendant wrote:

      Armed racist mobs have planted the Confederate flag in the nations
      Capitol while announcing their plans to storm every American state
      Capitol on or around Inauguration day. We will fight back. We will
      circle the state Capitol and let them fight the cops and take the building.
      Then we will encircle them and trap them inside. We will drive them
      out of Tallahassee with every caliber available. . . . We must encircle
      them so they cannot escape down Apalachee Parkway. Militant friends
      will . . . coral the trump terrorists into the Capitol building. The enemy
      will have high power rifles and explosives.

(Doc. 2 at 19).

      Similarly, on January 14, 2021, in a comment to an article posted on the

internet—specifically on the website of a Tallahassee television station—the

Defendant posted a “CALL TO ARMS JANUARY 20TH!” At the top of the posting

was an image of what appears to be a Kalashnikov-type rifle, commonly referred to

as an “AK-47.” The rest of the Defendant’s message states:

            Armed racists have planted the confederate flag in America’s
      Capitol as they openly declared that they WILL CONTINUE to wage
      an ARMED COUP at every American Capitol, including Tallahassee,
      on Inauguration Day.


                                    Page 7 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 8 of 17




             We need ALL FLORIDA RESIDENTS to RISE UP! Here in
      Florida we must encircle terrorists who attack the Capitol! Let them
      take the capitol and fight with cops, SURROUND THEM AND TRAP
      THEM INSIDE!

            Tally residents have answered the call to arms, including combat
      veterans. Join us! Help protect your community from terrorists. We
      WILL protect capitol RESIDENTS and CIVILIANS from armed racist
      mobs WITH EVERY CALIBER AVAILABLE.

          This is an armed COUP and can only be stopped by an armed
      community!

             If you’re afraid to die fighting the enemy, stay in bed and live.

(Doc. 2 at 22).

      This court has already determined that these messages contain true threats that

are not protected by the First Amendment. This court determined that the Defendant

intended these messages to serve as threats or knew that a reasonable person could

perceive them to be threats. There is a substantial risk that the Defendant would seek

to engage in violent acts such as those he threatened, thereby endangering members

of the community. Thus, the fact that the Defendant made threats of violence—and

was attempting to recruit others to commit acts of violence—indicates that he poses

a danger to the community.

      In the threat made on January 12, the Defendant also indicated that he was

working with “militant friends” and he also previously noted his ties to “Antifa.”


                                    Page 8 of 17
        Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 9 of 17




The threat of concerted criminal activity poses a greater danger to society and a

greater risk that the Defendant receives help in fleeing before he is tried. See United

States v. Feola, 420 U.S. 671, 693-94, 95 S. Ct. 1255, 1268 (1975) (noting the

dangers of “concerted criminal activity”); Krulewitch v. United States, 336 U.S. 440,

448-49, 69 S. Ct. 716, 721 (1949) (Jackson, J., concurring) (“[T]he strength,

opportunities and resources of many is obviously more dangerous and more difficult

to police than the efforts of a lone wrongdoer.”).

       Accordingly, the nature and circumstances of the charged offenses indicates

that no condition or combination of conditions can reasonably assure the

Defendant’s appearance at trial or the safety of the community.

B.     THE WEIGHT OF THE EVIDENCE AGAINST THE DEFENDANT

       This court must also consider the weight of the evidence against the

Defendant. “This factor goes to the weight of the evidence of dangerousness” or risk

of flight, “not the weight of the evidence of the defendant’s guilt,” although these

concepts often will be related. United States v. Stone, 608 F.3d 939, 948 (6th Cir.

2010); see United States v. Berkun, 392 F. App’x 901, 903 (2d Cir. 2010) (noting

that when “the evidence of guilt is strong, it provides” a defendant “with an incentive

to flee”).



                                    Page 9 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 10 of 17




       The weight of the evidence against the Defendant is substantial. Although

certainly the Defendant had no burden of proof at the detention/preliminary hearing,

even one of the Defendant’s witnesses, his roommate, seemed to concede that the

Defendant was the author of the threatening messages. Furthermore, the evidence

showed that a paper copy of one of the threatening messages was seen in the

Defendant’s residence when he was arrested. The weight of the evidence, therefore,

is substantial.

       Because the weight of the evidence strongly suggests that the Defendant was

the author of the violent threats, the weight of the evidence affirms that the

Defendant poses a danger to other persons and the community. The weight of the

evidence also suggests that the Defendant poses a risk of flight because a defendant

facing a trial in which substantial evidence will be presented has a greater incentive

to flee than a defendant facing a weaker case. See United States v. Al-Arian, 280 F.

Supp. 2d 1345, 1358 (M.D. Fla. 2003) (noting that a defendant has incentive to flee

commensurate with the strength of the prosecution’s case, especially if he is facing

a substantial sentence).

C.     THE HISTORY AND CHARACTERISTICS OF THE DEFENDANT

       Aspects of the Defendant’s history and his various characteristics also suggest

that he poses a risk of flight and a danger to other persons and the community.

                                    Page 10 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 11 of 17




       1.     Participation in Violent Acts in the Middle East

       Among other things, the evidence showed that in 2017, the Defendant

travelled to Iraq and Syria to join the “People’s Protection Units” (also known as the

“YPG”) in fighting forces of the so called “Islamic State of Iraq and the Levant” and

the Republic of Turkey. The YPG is affiliated with the Kurdistan Worker’s Party,

which is a Marxist terrorist organization. The Defendant remained in the Middle

East from approximately 2017 to April 2019. He was filmed fighting, admitted

training others in military tactics, and told people that he was trained as a sniper. A

reasonable person could conclude from this that the Defendant had the training and

inclination to carry out his threats, that he previously engaged in acts of violence,

and that he is prepared to kill people. Prior acts of violence suggest a propensity for

violence or at least indicate that a defendant will employ violence when he believes

it is necessary.

       A “prior record of violence eases the government’s burden of showing

dangerousness.” United States v. Rodriguez, 950 F.2d 85, 89 (2d Cir. 1991). A court

“may infer a present danger to the community” from a defendant’s prior commission

of violent acts. United States v. Motamedi, 767 F.2d 1403, 1407 (9th Cir. 1985)

(Kennedy, J.). Defendant’s multiple violent offenses only strengthen this inference.



                                    Page 11 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 12 of 17




      2.     Access to Firearms and Efforts to Obtain More Firearms

      The evidence also showed that the Defendant owned two firearms (which

were loaded with ammunition), recently purchased a .22 caliber rifle which he had

not yet retrieved from a pawn shop, and was seeking to obtain multiple additional

firearms, including an AK-47. Because firearms make those who possess them more

lethal, possession of and access to firearms make defendants more dangerous. See

United States v. Abboud, 42 F. App’x 784, 784 (6th Cir. 2002) (while affirming the

district court’s pretrial detention order, noting that firearms were recovered in a

search of the defendant’s home and business and one was loaded with ammunition);

United States v. Portes, 786 F.2d 758, 765 (7th Cir. 1985) (holding that the defendant

posed a threat to the community, warranting pretrial detention, in part because agents

found firearms at his home). The Defendant’s penchant for violence, his proficiency

with firearms, his efforts to obtain firearms, and his statement that he has “militant

friends” who might very well help him obtain firearms, make him particularly

dangerous to the community. “[C]riminals with an affinity for guns and violence are

the least likely to change their ways.” Ovalles v. United States, 905 F.3d 1231, 1255

(11th Cir. 2018) (W. Pryor, J., concurring). This factor, therefore, also demonstrates

that no condition or combination of conditions could assure the safety of others.



                                   Page 12 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 13 of 17




      3.     Defendant’s Lack of Substantial Work History

      The evidence also indicates that the Defendant currently is unemployed and

worked in 2020 only for a “few weeks.” He, thus, has no job or occupation tying

him to Tallahassee.

      4.     Lack of Substantial Ties to Tallahassee

      It is also relevant that the Defendant lacks substantial ties to Tallahassee. As

noted above, he has no job in Tallahassee. He also has no children, siblings, or

spouse tying him to Tallahassee. As for relatives, the Defendant indicated that only

his stepmother lives in Tallahassee and possibly an adopted brother with whom the

Defendant is not close. The Defendant also does not own a home in Tallahassee and

had resided at his apartment for only a few months. Prior to that, he resided in a tent

in Leon County, Florida. And prior to that, he lived in a tent in other parts of the

United States. The lack of ties to Tallahassee increase the risk that Defendant will

flee rather than be tried.

      5.     Foreign Contacts and Travel to Foreign Countries

      As noted above, the Defendant also has ties to Syria and contacts in a militant

arm of the Kurdistan Worker’s Party. The Defendant resided with this group from

2017 to 2019, and there is nothing stopping the Defendant from returning to them

and thereby evading prosecution in the United States. This fact strongly militates in

                                    Page 13 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 14 of 17




favor of detaining the Defendant. See United States v. Koenig, 912 F.2d 1190, 1193

(9th Cir. 1990) (noting that the defendant was detained as a flight risk because of

substantial foreign contacts).

      The Defendant argued that he lacks the funds to make such a trip, but he has

demonstrated resourcefulness and the ability to raise capital without working, such

as fundraising on the internet. Indeed, the Defendant stated in a Facebook post that

he was “willing to do ANYTHING to ANYONE”—including “robbing the rich and

pedophiles too”—in order to raise the capital he needed to attend a community

college. Someone who expresses a willingness “to do ANYTHING to ANYONE”

merely to attend a college probably also is willing to do anything to anyone—

including robbing the rich and pedophiles—to avoid prosecution. This, too, strongly

suggests that the Defendant poses a substantial risk of flight.

      6.     Travel to and Ties to Other Locations in the United States

      The evidence also shows that in 2020, the Defendant travelled to various parts

of the United States—including Nashville, Tennessee and Seattle, Washington—to

participate in protests. The Defendant was able to travel without having the benefit

of a job or any known means of support, which further suggests that he has access

to sources of capital. Once in Seattle, the Defendant resided in an area taken over by

protestors and from which the protestors excluded the police. The Defendant’s

                                    Page 14 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 15 of 17




roommate testified that the Defendant and he had contemplated and discussed

traveling to other locations. If this court were to release the Defendant, there would

be nothing to prevent him from returning to one of these cities, or some other

location in the United States, in order to evade prosecution.

      7.     Repeated Public Endorsement of Violence and Violent Acts

      As articulated in the affidavit in support of the criminal complaint and arrest

warrant, and as partially outlined in this court’s order regarding probable cause, the

Defendant repeatedly has expressed an interest in violence and repeatedly endorsed

violent means to advance the political beliefs that he espouses. For example, he

endorsed stabbing, the manufacture and use of bombs, violent revolution, taking up

arms against then President Trump, “death to amerikka,” “slaying” his enemies, the

murder of Turkish aviators, and the murder of U.S. military officers. This indicates

that the Defendant likely would endorse and use violence to avoid re-arrest and

prevent his trial and possible conviction.

      8.     The Defendant’s Alias

      Also relevant is the fact that the Defendant has an alias, “Ali Sharem

Ourecox.” Courts have noted that the existence or use of an alias also is a factor in

favor of detaining a defendant because an alias can assist a defendant in fleeing,

traveling, and evading re-arrest. United States v. Gonzales Claudio, 806 F.2d 334,

                                    Page 15 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 16 of 17




339 (2d Cir. 1986); Abdullahu, 488 F. Supp. 2d at 439; United States v. Giordano,

370 F. Supp. 2d 1256, 1264 (S.D. Fla. 2005).

D.    THE NATURE AND SERIOUSNESS OF THE DANGER POSED BY RELEASE

      As the discussion above indicates, release of the Defendant poses a serious

risk of danger to the community, including a risk of violence.

      Based on this short summary of some of the evidence adduced at the detention

hearing and contained in the Pretrial Services Report,1 and having considered the

statutory factors and the findings of fact above, this court finds that no condition or

combination of conditions will reasonably assure the Defendant’s appearance as

required or the safety of the community or another person. Accordingly, Defendant

shall be detained pending trial.

                    Part IV—Directions Regarding Detention

      The Defendant is committed to the custody of the Attorney General or his

designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in



1
  Because this court is ordering Defendant’s detention, its findings and analysis
focused on the factors that warrant detention. Some factors weighed in favor of
releasing the Defendant—for example, the fact that the Defendant resided in the
Northern District of Florida when he was arrested, and the fact that the Defendant
has a promise of employment if he were released. This court considered these factors
and other factors not specifically discussed in this order.
                                    Page 16 of 17
       Case 4:21-mj-00009-MAF Document 19 Filed 01/25/21 Page 17 of 17




custody pending appeal. The Defendant shall be afforded a reasonable opportunity

for private consultation with defense counsel. On order of a court of the United States

or on request of an attorney for the Government, the person in charge of the

corrections facility shall deliver the Defendant to the United States Marshal for the

purpose of an appearance in connection with any federal court proceeding.

      SO ORDERED, at Panama City, Florida, this 25th day of January, 2021.


                                         /s/ Michael J. Frank
                                         Michael J. Frank
                                         United States Magistrate Judge




                                    Page 17 of 17
